Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 10571680 B2) hereinafter “Igarashi” in view of NISHIMURA (US 20150038787 A1).
Regarding claim 1, 8 and 9 Igarashi-NISHIMURA
Igarashi discloses 1. An image pickup apparatus  (Fig. 1, image pickup apparatus, FIG. 1, endoscope 2, FIG. 1, the endoscope system 1  ) of comprising: 
a wiring board including a mounting surface (Fig. 1, a wiring board 70); 
an image pickup component mounted on the mounting surface (image pickup substrate 60 ), 
a light- receiving section being disposed on a light-receiving surface of the image pickup component (light receiving section 61 is a CMOS (complementary metal oxide semiconductor) type semiconductor circuit, or a CCD (charge coupled device)).; 
an optical component including a first main surface and a second main surface on an opposite side of the first main surface (principal surface 60SA)  ((22) The image pickup apparatus 10 includes an optical unit 50 that is an optical system including an objective optical system (hereinafter, also referred to as a “lens unit”) 20 and a prism 30, and an image pickup substrate 60. The image pickup apparatus 10 has a rear end portion sealed by a sealing resin 72.), the second main surface being bonded to the light-receiving surface (Igarashi, “the optical system being bonded to the principal surface [60SA, [0036], Fig. 3 and Fig. 4] via an adhesive” [0007][0008]); 
an electronic component mounted on the mounting surface, the electronic component being a semiconductor device, a passive device, or an illumination component ([0039]The lens unit 20 of the image pickup apparatus 10 is directly bonded to the principal surface 60SA of the image pickup substrate 60 via an adhesive layer 25 formed from an ultraviolet curing type resin) ; and 
sealing resin disposed on the mounting surface, covering the image pickup component (The image pickup apparatus 10 has a rear end portion sealed by a sealing resin 72)., located on a same surface as the first main surface and including a resin upper surface parallel to the mounting surface. (the wiring board 70 may be sealed with the transparent resin 40 simultaneously with a time of the transparent resin 40 being filled. In this case, reliability of the image pickup apparatus 10 can be enhanced at low cost without a sealing step being additionally provided.  [0055])
Igarashi does not discloses “a second main surface on an opposite side of the first main surface”
However, NISHIMURA discloses   “a second main surface on an opposite side of the first main surface” (Fig. 5, The wiring board 20 includes a first principal surface 20SA and a second principal surface 20SB each having a rectangular shape with a long axis in the Z-axis direction. [0026])
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi teaching with that of Nishumura as suggested in order to “whereby the manufacture is facilitated.“(Nushimura, [0035][0046])
Regarding claim 2 Igarashi-NISHIMURA
Igarashi-NISHIMURA discloses  The image pickup apparatus according to claim 1, wherein the electronic component is a chip capacitor, a chip inductor, a chip resistor, or an integrated circuit. (NISHIMURA, “a chip capacitor” [0045]). 
Regarding claim 3 and 11 Igarashi-NISHIMURA
Igarashi-NISHIMURA discloses  The image pickup apparatus according to claim 1, wherein the illumination component comprises a light-emitting element and a light guide component ([0027] The light source apparatus 9 has a white LED, for example. White light that is emitted by the light source apparatus 9 is guided to an illumination optical systems 3D (refer to FIG. 2B) at the distal end portion 3A via a light guide (not illustrated) that is inserted through the universal cord 4B, and illuminates an object.), the light-emitting element includes a light-emitting surface and a rear surface on an opposite side of the light-emitting surface, the light guide component includes a third main surface and a fourth main surface on an opposite side of the third main surface, and the fourth main surface is bonded to the light-emitting surface, the light-emitting surface and the light-receiving surface are on different surfaces, and the third main surface is on a same surface as the first main surface and the resin upper surface. ([0030] The image pickup apparatus 10 includes an optical unit 50 that is an optical system including an objective optical system (hereinafter, also referred to as a “lens unit”) 20 and a prism 30, and an image pickup substrate 60. The image pickup apparatus 10 has a rear end portion sealed by a sealing resin 72.)
Regarding claim 4 Igarashi-NISHIMURA.
Igarashi-NISHIMURA discloses  The image pickup apparatus according to claim 1, wherein the optical component is a cover glass. (Igarashi, “[0071] As illustrated in FIG. 10, in the image pickup apparatus 10D, an optical unit 50A that is an optical system has a cover glass (glass lid) 30A that is bonded with an adhesive 26A in such a manner as to cover the light receiving section 61 of an image pickup substrate 60A.”).
Regarding claim 5 Igarashi-NISHIMURA
Igarashi-NISHIMURA discloses The image pickup apparatus (Igarashi, Image Pick-up Apparatus 10D, FIG. 10) according to claim 1, wherein the optical component is a lens unit (lens 20) in which a plurality of optical elements (lens 20, “a plurality of lenses 21A to 21D” [0074]-[0075]) including a cover glass (cover glass 30A ) are stacked. (Igarashi, Fig. 10, [0072], [0074]-[0075]).
Regarding claim 6 Igarashi-NISHIMURA
Igarashi-NISHIMURA discloses The image pickup apparatus (Igarashi, Image Pick-up Apparatus 10D, FIG. 10) according to claim 1, wherein the image pickup component is an image pickup device or a stacked semiconductor in which a plurality of semiconductor devices including the image pickup device are stacked. (Igarashi, “[0038] The image pickup substrate 60 where a light receiving section 61 is formed on the principal surface 60SA is formed from a semiconductor such as silicon. The light receiving section 61 is a CMOS (complementary metal oxide semiconductor) type semiconductor circuit, or a CCD (charge coupled device).” [0038]).
Claim Rejections - 35 USC § 103
Claim(s) 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi-NISHIMURA and further in view of Igarashi et al. (US 20150085169 A1) hereinafter “Igarashi’169”.
Regarding claim 7 Igarashi-NISHIMURA-Igarashi’169.
Igarashi-NISHIMURA discloses The image pickup apparatus according to claim 1, 
Igarashi-NISHIMURA does not explicitly disclose wherein the first main surface and the resin upper surface are polished surfaces.
However, Igarashi’169 discloses wherein the first main surface and the resin upper surface are polished surfaces. (Igarashi, “a back grinding process and a CMP (chemical mechanical polishing) process are performed from the second main face 30SB side, and a machining surface is flattened.” [0066] [0129]).
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi teaching with that of Igarashi’169 as suggested in order to make “the second main faces 30SB of the image pickup chips 30 and a surface of the sealing member 42 are flattened without unevenness.” (Igarashi’169, [0129]). 
Regarding claim 10 Igarashi-NISHIMURA-Igarashi’169.
Igarashi-NISHIMURA-Igarashi’169 discloses The method for manufacturing an image pickup apparatus (Fig. 1, image pickup apparatus, FIG. 1, endoscope 2, FIG. 1, the endoscope system 1  ) according to claim 9, 
Igarashi-NISHIMURA does not explicitly disclose wherein polishing ends when a component upper surface of the electronic component is exposed to the polished surface. 
However, Igarashi’169 discloses wherein polishing ends when a component upper surface of the electronic component is exposed to the polished surface. ([0066] As shown in FIG. 6C, the joined wafer 40W is thinned, so that the second main face 30SB side of the image pickup chip 30 is flattened. That is, a back grinding process and a CMP (chemical mechanical polishing) process are performed from the second main face 30SB side, and a machining surface is flattened.)
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi teaching with that of Igarashi’169 as suggested so that the second main face 30SB side of the image pickup chip 30 is flattened “” (Igarashi’169, [0066]). 
Regarding claim 12 Igarashi-NISHIMURA-Igarashi’169
Igarashi-NISHIMURA discloses The method for manufacturing an image pickup apparatus (The image pickup apparatus 10) according to claim 9, 
Igarashi-NISHIMURA does not explicitly disclose wherein a wafer process is performed up to polishing, and a wafer comprising a plurality of image pickup components and a plurality of optical components is divided into individual pieces.
Igarashi’169 discloses wherein a wafer process is performed up to polishing, and a wafer comprising a plurality of image pickup components and a plurality of optical components is divided into individual pieces. ([0075] S15 individualize, Dicing Process,  [0076] A plurality of image pickup apparatuses 10 are fabricated from the single joined wafer 40W by an individualizing process of cutting the joined wafer 40W. Fig. 3. Step 15 individualize. “height of the filling only needs to be larger than a thickness of the image pickup chip 30 after thinning in step S14” [0063]) .
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi teaching with that of Igarashi’169 in order to fabricate image pick-up apparatus 10 by cutting (individualizing) a joined wafer 40W.  (Igarashi’169, [0039]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        

/MICHAEL J HESS/Primary Examiner, Art Unit 2481